Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 2, “oxo-synthesised” should be replaced with “oxo-synthesized.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a water-soluble unit dose article comprising a water-soluble film and a laundry detergent composition in lines 1-2, however, the claim does not specifically recite the relationship between the water-soluble film and the laundry detergent composition. It is suggested that claim 1 recite an additional limitation, for example, “wherein the water-soluble 
	Claims 2-19, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al. (US 2016/0340625), hereinafter “Scheibel.”
	Scheibel teaches a composition comprising from at least 10% to less than 100%, preferably from about 30% to about 70% by weight of anionic surfactant and from about 0.5 to about 25% by weight of a solvent comprising an ethoxylated glycerine (see paragraph [0024], claim 1), wherein the detergent composition is a detergent contained in a single-phase or multi-phase or multi-compartment water-soluble pouch (see claim 17; see also paragraph [0018]), and the detergent composition may be in the form of a liquid laundry detergent (see claim 13). The anionic surfactant is selected from the group consisting of linear alkyl benzene sulfonates, linear alkoxylated alkyl sulfates and mixtures thereof (see claim 5; see also paragraph [0035]). Amines may be used in the compositions for added removal of grease and particulates from soiled materials in the range from about 0.1% to about 10%, in some examples, from about 0.1% to about 4%, and non-limiting examples include tetraethylenepentamine, triethylenetetraamine, diethylenetriamine, or a mixture thereof (see paragraph [0107]), wherein each of the tetraethylenepentamine, triethylenetetraamine, diethylenetriamine has a formula which falls into the generic formula recited in instant claim 1, and wherein tetraethylenepentamine has a molecular weight of 189.314 g/mole, triethylenetetraamine has a molecular weight of 146.23 g/mole and diethylenetriamine has a molecular weight of 103.169 8-C18 alkyl ethoxylates (see paragraphs [0058]-[0061]). The composition may also comprise other adjunct ingredients, for example, antioxidants and soaps, among others (see paragraph [0158]). The pH of the intended use of the composition will generally range from pH 3 to pH 9, preferably between pH 4 and pH 8 (see paragraph [0148]). In Example 4, Scheibel teaches a unit dose laundry detergent formulation which can comprise one or more multiple compartments, the formulation under column 2, hereinafter “Formulation 2,” comprises 18 wt% AES (a C12-13 alkyl ethoxy (3) sulfate), 18 wt% LAS (linear alkylbenzenesulfonate having an average aliphatic carbon chain length C11-C12), 3 wt% AE (C12-13 with an average degree of ethoxylation of 6.5, a nonionic surfactant), 0.6 wt% citric acid (which reads on the “antioxidant”), 2.0 wt% triethanolamine, 10 wt% C12-18 fatty acid (which reads on the soap), 0.6 wt% chelant, 1.7 wt% enzyme, 1.9 wt% perfume and buffers to pH 8.0 (see paragraph [0188]). In Example 2(d) the weight ratio of LAS to AES is 1:1.5  (see paragraph [0184), which reads on the about 1:2 of instant claim 10 inasmuch as the term “about” permits some tolerance, see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). The chelant or chelating agents can be selected from the group consisting of phosphonates, amino carboxylates, amino phosphonates, polyfunctionally-substituted aromatic chelating agents and mixtures thereof (see paragraph [0132]). The water-soluble pouch comprises a water-soluble film comprising polyvinyl alcohol (PVOH) (see paragraph [0156]). Scheibel, however, fails to specifically disclose the incorporation of an oligoamine such as diethylenetriamine into the unit dose laundry detergent formulation, say as in Example 4, Formulation 2, as recited in claims 1, 3 and 4; and its amount as recited in claim 5. 
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than the prior art discussed above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761